HtH-W                                                                                              FILE COPY




 CCA #       13-14-00193-CR                                   OFFENSE:     Poss of a Firearm by Felon

 STYLE:      PhillipJosep)h   Farrell v. The State of Texas   COUNTY:      Polk


 TRIAL COURT:                 411th District Court                                                     MOTION
 TRIAL COURT #:               23016                               FOR REHEARING IS:
 TRIAL COURT JUDGE:           Hon. Kaycee L.Jones                 DATE: August 21, 2014
 DISPOSITION: AFFIRF\AED                                          JUDGE: Longoria

 DATE:

 JUSTICE:                                      PC    S

 PUBLISH:                                     DNP:



 CLK RECORD:                          X                           SUPP CLK RECORD

 RPT RECORD:                          X                           SUPP RPT RECORD

 STATE BR:                                X                       SUPP BR

 APP BR:                          X                               PROSE BR




                                   IN THE COURT OF CRIMINAL APPEALS


                                                                 CCA#         UftH-lf
            PKO 5£                        Petition                 Disposition:

 FOR DISCRETIONARY REVIEW IN CCA IS:                               DATE:

                                                                  JUDGE:

 DATE:       KJoO&>hAt??t             /f .gflj/                    SIGNED:.                      PC:

 JUDGE:           fdLA. LMAMl-*-                                   PUBLISH:                     DNP:




 fyO         S& MOTION FOR REHEARING IN                            MOTION FOR STAY OF MANDATE IS:

 cca is: c/irt/ac/on Jo>/1, Wj 20SIT                                                       ON

 JUDGE: PC                                                        JUDGE: